Opinion of the Court, by
Preston, J.
This is a suit to recover the sum of $514.18 for damages alleged to .have been sustained by the libellants, who are the owners of. certain iron shipped on board the German bark Cerastes, at Liverpool, for Honolulu, in consequence of such iron'having become rusted on the voyage from alleged improper stowage.
The bill of lading is in the usual form, and contains this exception: “ not accountable for * * * rust, except from improper stowage.”
From the evidence, it appears that about two-thirds of the iron was damaged by rust, and was depreciated in value to the extent of ten per cent., as testified by Mr. Kennedy, of the Honolulu Iron Works, and to the extent of three-eighths of a cent per pound, as testified to by other witnesses for the libellants.
F. M. Hatch, for libellants.
Paul Neumann, for the vessel.
There was also evidence on the part of the libellants tending to show that the rust was caused by the improper stowage of coal (part of the cargo).
The Chief Justice gave a judgment in favor of the libellants, and assessed the damages at twenty-five per cent, upon the value of two-thirds of the iron.
The total value of the iron was $3,427.28, and the damages so assessed amount to $571.25, being more than the libellants claimed.
The master of the vessel, acting for the owners, appealed.
The libellants filed a remission of damages beyond $541.18.
By the Court.
We are of opinion that there was evidence to support the finding of the Chief Justice — that the injury by rust to the iron was caused by improper stowage. But we think the amount awarded as damages was, on the evidence, excessive.
We adopt the estimate of the libellants’ witness, Mr. Kennedy, of ten per cent., and order the amount awarded to. be reduced accordingly to the sum of two hundred and twenty-eight dollars and fifty cents, for which sum the libellants maytake judgment.
The appellants, having obtained a substantial reduction of the judgment on the appeal, are entitled to the costs thereof, whioh are ordered to be paid by the libellants.